Citation Nr: 0618390	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  94-42 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for 
post-operative residuals of a bilateral temporomandibular 
joint disability, evaluated as 20 percent disabling prior to 
August 1, 1995.  

2.  Entitlement to an increased disability rating for 
post-operative residuals of a bilateral temporomandibular 
joint disability, evaluated as 30 percent disabling since 
August 1, 1995.  

3.  Entitlement to an effective date prior to October 30, 
1991 for the grant of an increased rating for post-operative 
residuals of a bilateral temporomandibular joint disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1966 to 
June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Francisco, California.  In that decision, the RO awarded an 
increased evaluation from 10 percent to 20 percent, effective 
from October 30, 1991, for the service-connected 
post-operative residuals of a bilateral temporomandibular 
joint (TMJ) disability.  Jurisdiction of the veteran's claims 
folder was subsequently transferred to the RO in Oakland, 
California.  

In November 1998, the Board remanded the issues of 
entitlement to a disability evaluation greater than 
20 percent for the service-connected post-operative residuals 
of a bilateral TMJ disability and entitlement to an effective 
date earlier than October 1991 for the grant of an increased 
rating for this service-connected disorder to the RO for 
further evidentiary development.  Following completion of the 
requested development, the RO, by a September 2000 rating 
action, awarded a temporary total rating effective from 
June 14, 1995 for the service-connected residuals of a 
bilateral TMJ disability (based upon surgical or other 
treatment necessitating convalescence) as well as an 
increased evaluation of 30 percent effective from August 1, 
1995 for this disorder.  Also in September 2000, the RO 
continued to deny the issue of entitlement to an effective 
date earlier than October 30, 1991 for the award of an 
increased rating for the service-connected post-operative 
residuals of a bilateral TMJ disability.  

Thereafter, the veteran's file was returned to the Board.  In 
October 2003, the Board explained that, as the full benefit 
sought on appeal with respect to the veteran's increased 
rating claim for his service-connected TMJ disability had not 
been awarded, the issue remained in appellate status and 
would be divided into two time periods.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (which holds that, when a veteran 
is not granted the maximum benefit allowable under the 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated).  Specifically, the Board agreed 
that the increased rating claims on appeal were appropriately 
characterized as entitlement to a disability evaluation 
greater than 20 percent for the service-connected 
post-operative residuals of a bilateral TMJ disability prior 
to August 1, 1995 and entitlement to a disability evaluation 
greater than 30 percent for the service-connected 
post-operative residuals of a bilateral TMJ disability since 
August 1, 1995.  Also in October 2003, the Board remanded the 
increased rating and earlier effective date claims on appeal 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC for compliance with the evidentiary 
development, due process, and notification provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  

Following partial completion of the requested actions, the 
Appeals Management Center Resource Unit (AMCRU) in Bay Pines, 
Florida, in October 2005, continued to deny the increased 
rating and earlier effective date issues on appeal.  
Thereafter, in December 2005, the AMCRU returned the 
veteran's case to the Board for further appellate review.  As 
will be addressed in the REMAND portion below, the Board 
finds that, unfortunately, another remand of the veteran's 
earlier effective date claim is necessary.  This issue is 
being REMANDED to the RO via the AMC.  

Also in the October 2003 remand, the Board acknowledged that 
the veteran had raised issues of entitlement to an earlier 
effective date for the grant of service connection for 
post-traumatic stress disorder (PTSD) and entitlement to 
service connection for a disability asserted to be the result 
of in-service exposure to herbicides.  The Board referred 
these claims to the RO for appropriate action.  A complete 
and thorough review of the claims folder indicates, however, 
that no action has been taken on the Board's request.  The 
issues of entitlement to an earlier effective date for the 
grant of service connection for PTSD and entitlement to 
service connection for a disability asserted to be the result 
of in-service exposure to herbicides are, therefore, referred 
to the RO once again for appropriate action.  


FINDINGS OF FACT

1.  Prior to August 1, 1995, the veteran was able to open his 
mouth between 25-35 millimeters (mm).  

2.  Since August 1, 1995, the veteran has been able to open 
his mouth between 15-50 mm.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
20 percent, prior to August 1, 1995, for the 
service-connected post-operative residuals of a bilateral TMJ 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.150, 
Diagnostic Code 9905 (2005); & 38 C.F.R. § 4.150, Diagnostic 
Code 9905 (1993).  

2.  The criteria for a disability rating greater than 
30 percent, since August 1, 1995, for the service-connected 
post-operative residuals of a bilateral TMJ disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.150, Diagnostic 
Code 9905 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The VCAA, which was enacted on November 9, 2000, eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Since the 
enactment of the law, the VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA and to those 
claims which were filed before the date of enactment but 
which were not yet final as of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In a March 2004 letter in the present case, VA informed the 
veteran of the type of evidence necessary to support the 
increased rating issues on appeal.  The letter also notified 
the veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to these claims but 
that he must provide enough information so that the agency 
could request the relevant records.  In addition, the letter 
informed the veteran of his opportunity to submit 
"information that is relevant to . . . [his] claim," "any 
additional evidence to help substantiate . . . [his] 
appeal," and "any other evidence or information that . . . 
[he thinks] will support . . . [his]claim."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the veteran has not received 
notice of the type of evidence necessary to establish the 
effective dates of disability (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  However, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision of the increased rating claims 
on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As will be discussed below, the Board finds that the 
evidence of record does not support grants of increased 
ratings for the service-connected bilateral TMJ disability, 
either prior to, or since, August 1, 1995.  In light of the 
denial of these issues, no effective dates will be assigned.  
Thus, there can be no possibility of any prejudice to the 
veteran.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  See 
Pelegrini II; VAOPGCPREC 7-2004 (July 16, 2004); and Mayfield 
v. Nicholson, 444 F.3d at 1333.  In the present case, the 
March 2004 letter was furnished to the veteran after the 
agency's May 1993 grant of a 20 percent evaluation for the 
service-connected bilateral TMJ disability and denial of a 
higher rating for this disorder.  The Board finds, however, 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Importantly, the claimant 
has the right to VCAA content complying notice and proper 
subsequent VA process, and this notification requirement has 
been done, as discussed above.  Although the notice provided 
to the veteran in March 2004 was not given prior to the first 
adjudication of the increased rating issues on appeal, the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, 
these issues were readjudicated by a supplemental statement 
of the case (SSOC) issued in October 2005.  Moreover, the 
veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of 
these increased rating claims and to respond to VA notices.  
Therefore, the Board finds that to decide the increased 
rating issues on appeal at this time would not be prejudicial 
to the veteran.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the increased 
rating claims which are discussed in this decision.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  

The Board acknowledges that, in an April 2006 statement, the 
veteran's representative pointed out that the veteran has not 
been accorded "a th[o]rough [and] contemporaneous medical 
examination."  Review of the claims folder indicates that 
the veteran last underwent a VA dental examination in April 
2000.  Importantly, VA and private medical records reflecting 
pertinent outpatient treatment after April 2000 provide 
findings that are consistent with those shown at the most 
recent VA dental examination and do not include evidence of a 
worsening of the veteran's service-connected bilateral TMJ 
disability since that previous evaluation.  As such, the 
Board finds that another remand to accord the veteran a more 
recent VA examination of his service-connected TMJ disability 
is not warranted.  See Charles v. Principi, 16 Vet. App. 370 
(2002) & 38 USCA § 5103A(a)(2) (which note that the duty to 
assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his increased rating claims.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed to adjudicate the increased rating 
issues on appeal, based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Increased Rating Claims

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2005).  Initially, by a July 1969 rating action, the San 
Francisco RO granted service connection for recurrent 
dislocation of the TMJ and assigned a noncompensable 
evaluation to this disability, effective from September 1968.  
By an August 1970 decision, the San Francisco RO awarded a 
temporary total rating from October 30, 1969 to November 30, 
1969 pursuant to 38 C.F.R. § 4.30 but confirmed a 
noncompensable evaluation from December 1, 1969.  VA 
hospitalization records indicate that, in November 1969, the 
veteran underwent removal of the articular eminence from his 
right TMJ.  

By a June 1971 rating action, the San Francisco RO 
recharacterized this service-connected disorder as 
post-operative residuals of bilateral TMJ dislocation.  In 
addition, the RO awarded compensable evaluation of 
10 percent, effective from June 1968, with the exception of a 
temporary total rating pursuant to 38 C.F.R. § 4.30 from 
October 30, 1969 to November 30, 1969 and a temporary total 
rating pursuant to 38 C.F.R. § 4.29 from April 15, 1971 to 
May 31, 1971.  VA medical records indicate that the veteran 
was hospitalized for three weeks between April and May 1971, 
during which time he underwent an excision of a preauricular 
mass.  The discharge diagnosis was defined as acute and 
chronic parotitis of the left parotid gland.  

By a June 1974 determination, the San Francisco RO awarded an 
increased evaluation of 30 percent, effective from March 
1973, for the service-connected TMJ disability.  VA 
outpatient treatment records reflect repeated but 
unsuccessful procedures performed on the veteran in an 
attempt to correct his recurrent dislocations.  In fact, 
while undergoing X-rays at an April 1974 VA examination, the 
veteran dislocated his jaw, and heavy muscle spasm developed.  
The subluxation could not be reduced.  The veteran refused an 
injection and elected to see his private physician.  

By a June 1975 rating action, the San Francisco RO awarded a 
temporary total rating pursuant to 38 C.F.R. § 4.29, 
effective from March 24, 1975 to April 30, 1975, for the 
veteran's service-connected TMJ disability but otherwise 
confirmed the 30 percent evaluation for this disorder.  VA 
medical records indicate that the veteran was hospitalized 
for three weeks between March and April 1975 during which 
time he was treated for cellulitis of his left face.  This 
condition had resolved by the time of the veteran's 
discharge.  

By a March 1978 decision, the San Francisco RO granted a 
temporary total rating pursuant to 38 C.F.R. § 4.30, 
effective from October 4, 1977 to November 30, 1977 and 
continued the 30 percent evaluation from December 1, 1977 to 
May 30, 1978 for the veteran's service-connected TMJ 
disability.  In addition, the RO assigned a 10 percent 
rating, effective from June 1, 1978.  A VA examination 
conducted in January 1978 indicated that the veteran was able 
to open his jaw 7/8 of an inch (approximately 22 mm) and that 
this limitation of motion was secondary to surgery (bilateral 
TMJ tethering with Mersilene tape) that he had undergone in 
October 1977.  Stable TM joints and no crepitus were shown.  
The veteran denied experiencing any jaw dislocations since 
the October 1977 surgery.  

In May 1992, the veteran filed his current claim for an 
increased rating for his service-connected TMJ disability.  
The May 1993 rating action awarded an increased evaluation of 
20 percent, effective from October 30, 1991, for this 
disorder.  An October 1994 rating action granted temporary 
total ratings, pursuant to 38 C.F.R. § 4.30, effective from 
January 6, 1993 to February 28, 1993 and from October 28, 
1993 to November 30, 1993.  According to VA medical records, 
in January 1993, the veteran underwent left TMJ surgical 
exploration with removal of Mersilene foreign body, a left 
zygomatic arch osteoplasty, and excision of a hypertrophic 
scar in the preauricular region.  In October 1993, he 
underwent a closed reduction of his maxillomandibular joint.  

By a September 2000 rating action, the Oakland RO awarded a 
temporary total evaluation (based on surgical or other 
treatment necessitating convalescence pursuant to 38 C.F.R. 
§ 4.30) effective from June 14, 1995 to July 31, 1995 for the 
veteran's service-connected TMJ disability.  VA medical 
records indicate that, in June 1995, the veteran underwent a 
bilateral TMJ arthroplasty.  Also by the September 2000 
decision, the Oakland RO granted an increased rating of 
30 percent, effective from August 1, 1995, for this 
service-connected disorder.  The veteran's service-connected 
post-operative residuals of a bilateral TMJ disability remain 
evaluated as 30 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

Further review of the claims folder indicates that the RO has 
considered two diagnostic codes in rating the veteran's 
service-connected post-operative residuals of a bilateral TMJ 
disability.  According to one of these diagnostic codes, 
evidence of malunion of the mandible resulting in severe 
displacement warrants the assignment of a 20 percent 
disability rating.  The rating of the severity of the 
malunion of the mandible pursuant to this diagnostic code is 
dependent upon the degree of motion and relative loss of 
masticatory function.  A rating greater than 20 percent may 
not be awarded under this diagnostic code.  See 38 C.F.R. 
§ 4.150, Diagnostic Code 9904.  

The other applicable diagnostic code changed during the 
pendency of the current appeal.  Specifically, on 
February 17, 1994, changes to some dental rating criteria, 
including Diagnostic Code 9905, became effective.  See 
59 Fed. Reg. 2530 (Jan. 18, 1994) (codified at 38 C.F.R. 
§ 4.150, Diagnostic Code 9905).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

According to the old version of Diagnostic Code 9905, 
evidence of temporomandibular articulation resulting in 
motion limited to one-half inch (or 12.7 mm) warrants the 
assignment of a 20 percent rating.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1993).  The highest evaluation 
allowable pursuant to this diagnostic code, 40 percent, 
requires evidence of limitation of motion to one-quarter inch 
(or 6.3 mm).  Id.  

According to the amended version of Diagnostic Code 9905, 
evidence of limited motion of the temporomandibular 
articulation with an inter-incisal range of 21 to 30 mm 
warrants the assignment of a 20 percent rating.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (2005).  The next higher 
evaluation of 30 percent requires evidence of inter-incisal 
range of 11 to 20 mm.  Id.  The highest rating allowable 
pursuant to this diagnostic code, 40 percent, necessitates 
evidence of an inter-incisal range of 0 to 10 mm.  Id.  

A.  Post-Operative Residuals Of A Bilateral TMJ Disability 
Prior To August 1, 1995

The veteran asserts that an increased rating is warranted for 
his service-connected TMJ disability prior to August 1, 1995 
because this disorder was more severe than the 20 percent 
evaluation assigned for that time period indicated.  In 
particular, the veteran maintains that, prior to August 1, 
1995, his service-connected TMJ disability caused constant 
jaw pain, locking of his jaw, muscle spasm, difficulty 
chewing food, occasional slurred speech, facial swelling and 
sweating, as well as trouble sleeping and required the use of 
muscle relaxant medication.  See, e.g., 1994 hearing 
transcript (1994 T.) at 6-10.  

Currently, the veteran's service-connected TMJ disability is 
evaluated as 20 percent disabling prior to August 1, 1995, 
with the exception of several periods of temporary total 
ratings.  Importantly, one of these temporary total rating 
periods extended from June 14, 1995 to July 31, 1995 and was 
based upon the need for convalescence pursuant to 38 C.F.R. 
§ 4.30.  VA medical records indicate that, in June 1995, the 
veteran underwent a bilateral TMJ arthroplasty.  The veteran 
was found to have tolerated the surgery well.  No 
complications were shown in the operating room.  At a 
follow-up outpatient treatment session conducted 
approximately two weeks after the operation, the veteran 
complained of pain and muscle spasm.  A physical examination 
demonstrated facial twitches, decreased swelling, and no 
infection, TMJ popping or clicking, or notable jaw deviation.  
The examiner observed that the veteran was able to open his 
mouth between 16 mm and 18 mm with "sharp jabs of pain to 
[his] joints and aggravation of muscle spasm."  The examiner 
removed the staples, prescribed Valium and warm compresses, 
and instructed the veteran to return for follow-up treatment 
in two weeks.  

Prior to June 14, 1995, pertinent VA medical records 
demonstrate that the veteran sought inpatient medical care on 
only a few occasions, and outpatient treatment several times 
per year, for complaints of pain in, and subluxation of, his 
jaw; muscle spasm; as well as difficulty chewing and talking.  
As a result, he underwent multiple examinations of his jaw.  
These physical evaluations reflect a TMJ disability 
manifested by limited jaw opening from 25 to 35 mm, TMJ 
subluxation, swelling, crepitus in the TMJs, and nontender 
post-operative scarring.  

With regard to the range of motion of the veteran's jaw, the 
Board acknowledges that the examiner who conducted a VA 
examination in December 1992 observed that the veteran had 
"marked" limitation of motion.  Although the examiner did 
not provide the specific range of motion of the veteran's 
jaw, reports of subsequent examinations did include such 
evidence.  Specifically, in January 1993, the veteran was 
hospitalized for several days due to TMJ hypermobility and an 
hypertrophic scar formation of tissue overlying the zygomatic 
arch and hypertrophic bone formation.  A physical examination 
conducted upon admission demonstrated that the veteran was 
able to open his mouth 35 mm.  During the hospitalization, 
the veteran underwent a left TMJ surgical exploration with 
removal of mersilene foreign body, a left zygomatic aron 
osteoplasty, and an excision of the hypertrophic scar in the 
preauricular region without complications.  Furthermore, a VA 
dental examination subsequently conducted in May 1995 
demonstrated that the range of motion of the veteran's jaw 
was 25 mm.  

According to these medical records, the veteran was able to 
open his mouth between 25 mm and 35 mm.  Clearly, this range 
of motion does not support a disability evaluation greater 
than 20 percent under either the new, or the old, rating 
criteria.  See 38 C.F.R. § 4.150, Diagnostic Code 9905 (1993) 
(which requires evidence of limitation of motion to 
one-quarter inch (or 6.3 mm) to support the grant of a 
40 percent rating).  See also 38 C.F.R. § 4.150, Diagnostic 
Code 9905 (2005) (which requires evidence of an inter-incisal 
range from 11 to 20 mm to support the award of a 30 percent 
disability evaluation).  

The Board acknowledges that, with increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Prior to August 1, 
1995 in the present case, the veteran complained of constant 
jaw pain, locking of his jaw, muscle spasm, difficulty 
chewing food, occasional slurred speech, facial swelling and 
sweating, as well as trouble sleeping and required the use of 
muscle relaxant medication.  See, e.g., 1994 T. at 6-10.  In 
this regard, the Board notes that limited jaw opening (from 
25 to 35 mm), TMJ subluxation, swelling, and crepitus in the 
TMJs were shown on physical examinations conducted prior to 
August 1, 1995.  However, nontender post-operative scarring 
was also shown.  Further, pertinent medical records dated 
prior to August 1, 1995 reflect only a few episodes of 
inpatient medical care, and only periodic annual outpatient 
treatment, for the veteran's jaw complaints.  Consequently, 
the Board finds that the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 do not provide a basis for awarding a rating 
greater 20 percent for the veteran's service-connected TMJ 
disability prior to August 1, 1995.  See also, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  In the present 
case, the veteran has asserted that, prior to August 1, 1995, 
the medication that he took for his service-connected TMJ 
disability caused him to become disoriented and, thus, unable 
to work in his normal occupational capacity as a roofer.  
See, e.g., 1994 T. at 7-8.  However, the veteran also 
admitted that he was able to train people to work in the 
roofing industry.  See, e.g., 1994 T. at 8.  Furthermore, as 
the Board has noted in this decision, prior to August 1, 
1995, the veteran required only a few instances of inpatient 
medical care, and only periodic episodes of outpatient 
treatment annually, for his service-connected TMJ disability.  
Consequently, the Board finds that the facts of this case do 
not show that, prior to August 1, 1995, the veteran's 
service-connected TMJ disability resulted in marked 
interference with his employment or require frequent periods 
of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that, 
prior to August 1, 1995, his service-connected TMJ disability 
resulted in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  

B.  Post-Operative Residuals Of A Bilateral TMJ Disability 
Since August 1, 1995

The veteran asserts that a disability rating greater than 
30 percent is warranted for his service-connected TMJ 
disability since August 1, 1995 because this disorder is more 
severe than that evaluation indicates.  In particular, the 
veteran maintains that, since August 1, 1995, his 
service-connected TMJ disability has caused constant jaw 
pain, locking of his jaw, muscle spasm, difficulty chewing 
food, occasional slurred speech, as well as facial swelling 
and sweating which has required the use of muscle relaxant 
medication.  See, e.g., 1998 hearing transcript (1998 T.) 
at 3-5, 9-11.  

Pertinent medical records indicate that, since August 1, 
1995, the veteran has sought inpatient medical care on a few 
occasions, and outpatient treatment several times per year 
for complaints of pain in, and subluxation of, his jaw; 
muscle spasm; as well as difficulty chewing and talking.  As 
a result, he underwent multiple examinations of his jaw.  
These physical evaluations reflect a TMJ disability 
manifested by limited motion, TMJ subluxation, muscle spasm, 
swelling, tenderness, trouble swallowing, and very minimal 
lateral excursions.  Treating physicians have prescribed 
Valium as a muscle relaxant.  

Specifically, the multiple physical examinations conducted 
since August 1, 1995 have shown the following ranges of 
motion of the veteran's jaw:  45-50 mm incisor to incisor 
opening in September 1997, 1.5 centimeters (15 mm) in June 
1999, 35-40 mm in December 1999, and 3/4 inch (approximately 
19 mm) in April 2000.  These evaluations reflect limitation 
of motion of the veteran's jaw ranging from 15-50 mm.  
Clearly, this range of motion does not support a disability 
evaluation greater than 30 percent.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2005) (which requires evidence of an 
inter-incisal range from 0 to 10 mm for the grant of a 
40 percent disability rating).  

The Board acknowledges that, with increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Since August 1, 1995 
in the present case, the veteran has complained of constant 
jaw pain, locking of his jaw, muscle spasm, difficulty 
chewing food, occasional slurred speech, as well as facial 
swelling and sweating which has required the use of muscle 
relaxant medication.  See, e.g., 1998 T. at 3-5, 9-11.  In 
this regard, the Board notes that limited jaw opening (from 
15-50 mm), TMJ subluxation, muscle spasm, swelling, 
tenderness, and trouble swallowing were shown on physical 
examinations conducted after August 1, 1995.  However, very 
minimal lateral excursions were also shown.  Further, 
pertinent medical records dated after August 1, 1995 reflect 
only a few episodes of inpatient medical care, and only 
periodic annual outpatient treatment, for the veteran's jaw 
complaints.  Consequently, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 do not provide a 
basis for awarding a rating greater 30 percent for the 
veteran's service-connected TMJ disability since August 1, 
1995.  See also, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  In the present 
case, the veteran has asserted that, since August 1, 1995, 
the medication that he takes for his service-connected TMJ 
disability has caused him to be unable to function at all.  
See, e.g., 1998 T. at 4-5.  In particular, he has maintained 
that, after leaving the roofing industry, he began working as 
a musician (which involved writing and singing songs as well 
as playing musical instruments) but has had problems singing 
and playing instruments due to his TMJ.  See, e.g., 1998 T. 
at 8-10.  However, the veteran has admitted that he has been 
able to write songs, despite his TMJ.  See, e.g., 1998 T. 
at 10.  Furthermore, as the Board has noted in this decision, 
since August 1, 1995, the veteran required only a few 
instances of inpatient medical care, and only periodic 
episodes of outpatient treatment annually, for his 
service-connected TMJ disability.  Consequently, the Board 
finds that the facts of this case do not show that, since 
August 1, 1995, the veteran's service-connected TMJ 
disability has resulted in marked interference with his 
employment or require frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that, 
since August 1, 1995, his service-connected TMJ disability 
has resulted in unusual disability or impairment that renders 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

The issue of entitlement to a disability rating greater than 
20 percent prior to August 1, 1995 for post-operative 
residuals of a bilateral TMJ disability is denied.  

The issue of entitlement to a disability rating greater than 
30 percent since August 1, 1995 for post-operative residuals 
of a bilateral TMJ disability is denied.  


REMAND

In October 2003, the Board remanded the issue of entitlement 
to an effective date earlier than October 30, 1991 for the 
grant of an increased rating for the service-connected 
post-operative residuals of a bilateral TMJ disability for 
compliance with the notification provisions of the VCAA.  
Pursuant to the Board's request, the AMC, in March 2004, 
furnished the veteran a letter that informed him that the 
agency was "developing additional evidence concerning . . . 
[his] appeal . . . for . . . an effective date prior to 
October . . . 1991 for an increased rating for [his] 
postoperative residuals of a bilateral temporomandibular 
joint disability."  While the letter notifies the veteran of 
his opportunity to "submit information that is relevant to . 
. . [his] appeal," the document also includes only 
notification of the criteria and type of evidence necessary 
for the grant of the increased rating claims on appeal.  
Significantly, the letter provides no discussion of the legal 
and evidentiary requirements for the grant of the veteran's 
earlier effective date claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) (which holds that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the effective date of an award).  
See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (which 
holds that, where remand orders of the Board or Court are not 
complied with, compliance with such instructions is 
required).  

Another remand of the veteran's earlier effective date claim 
is necessary, therefore, to accord the RO, through the AMC, 
an opportunity to provide the veteran with proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Proper 
VCAA notice in the present case includes notification of the 
criteria, and a discussion of the type of evidence, needed to 
establish an earlier effective date.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the criteria, 
as well as information or evidence, 
needed to establish an effective date 
earlier than October 30, 1991 for the 
grant of an increased rating for the 
service-connected postoperative residuals 
of a bilateral TMJ disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
given the appropriate amount of time to 
respond with additional information 
and/or evidence.  

2.  After the development requested above 
has been completed, the AMC should then 
re-adjudicate the issue of entitlement to 
an effective date earlier than 
October 30, 1991 for the grant of an 
increased rating for the 
service-connected postoperative residuals 
of a bilateral TMJ disability.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


